Citation Nr: 0714858	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran appeared and testified at a personal hearing in 
December 2006 before the undersigned Acting Veterans Law 
Judge sitting in Atlanta, Georgia.

Although the RO adjudicated the appellant's peripheral 
neuropathy of the lower right and lower left extremities as a 
single issue, the Board properly treats them as two separate 
issues because they are distinct disabilities that should be 
separately evaluated and rated.


FINDINGS OF FACT

1.  The competent medical evidence establishes that the 
veteran has peripheral neuropathy of his right lower 
extremity that is proximately due to service-connected 
diabetes mellitus.

2.  The competent medical evidence establishes that the 
veteran has peripheral neuropathy of his left lower extremity 
that is proximately due to service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  Peripheral neuropathy of the left lower extremity is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed peripheral 
neuropathy of the lower legs is etiologically related to his 
fourteen months in-country active military service in Vietnam 
between 1969 and 1972.  He asserts that his peripheral 
neuropathy of the lower legs began in 2000.  Multiple VA 
treatment entries reflect current diagnoses of peripheral 
neuropathy of the right and left lower extremities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

On the issue of in-service exposure to herbicides, the Board 
notes, that for purposes of establishing service connection 
for a disability resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service. 38 U.S.C.A. § 
1116(f).  Based on the veteran's service in Vietnam, the 
Board finds the fact of herbicide exposure in-service is 
presumed.

VA has determined that a positive association exists between 
exposure to herbicides and the subsequent development of 
several specific conditions, including acute and subacute 
peripheral neuropathy.  Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of exposure.  Note 2 to 38 C.F.R. § 
3.309 (e).  The evidence in this case shows that the 
veteran's peripheral neuropathy of the right and left lower 
extremities did not appear within weeks or months of exposure 
to an herbicide agent and did not resolve within two years of 
exposure; service connection on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 501(a) and 1116; 38 C.F.R. § 
3.309.

A veteran may establish service connection with proof of 
actual direct causation, even if there is no entitlement to 
the presumption of service incurrence.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993). 

VA regulation further provides that disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service- connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the Court's decision, the holding of which has been 
applicable during the entire period of this appeal. 

Multiple medical opinions in the VA medical treatment records 
address the likely etiology of the veteran's peripheral 
neuropathy of the right and left lower extremities.  In March 
2002, a VA physician wrote, "the finding which is shown in 
our biopsy such as chronic axonal neuropathy could be 
secondary to some toxin and in his case it could be secondary 
to exposure to Agent Orange in Vietnam."  In October 2002, a 
VA physician diagnosed the veteran's peripheral neuropathy as 
"cause yet unknown, would be from Agent Orange exposure in 
Vietnam."  A VA nurse practitioner found the veteran's 
diagnosis to be "advanced peripheral neuropathy, chronic 
axonal with ... mental demyelination, cause yet unknown, would 
be from Agent Orange exposure in Vietnam."  Again in March 
2004, the same physician who found the veteran's neuropathy 
tied to herbicides in March 2002 repeated his finding of the 
causal connection to Agent Orange.  A December 2006, chart 
entry notes "Peripheral neuropathy-probably r/t the 
diabetes.  Pt has personal hx of agent orange exposure."

The single medical opinion that appears to weigh against the 
veteran's claim is from a VA consulting physician who opined 
in May 2004 that the veteran's neuropathy could be due to 
severe, chronic alcohol use and/or severe heroin use.  He 
noted that exposure to Agent Orange "could be a cause for 
his symptoms;" however, that physician thought there was no 
evidence that the veteran had been exposed to Agent Orange.  
The Board finds that this medical opinion is of little 
probative value because it is based on the VA examiner's 
incorrect understanding of the regulations which, based on 
the veteran's documented service in Vietnam during the 
specific period, presume the veteran's exposure.   

Thus, the probative medical evidence includes opinions that 
relate the veteran's peripheral neuropathy of both lower 
extremities to either his service-connected diabetes 
mellitus, or to exposure to herbicides.  As noted previously, 
the veteran does not have subacute peripheral neuropathy and 
thus, despite the conceded exposure to herbicides, service 
connection cannot be granted on a presumptive basis.  The 
Board finds the evidence is at least in equipoise as to 
whether service connection could be granted on a direct 
basis, given the opinions relating the onset of the claimed 
disabilities to herbicide exposure.  The evidence also 
supports a grant of service connection on a secondary basis 
as there is an opinion which relates the peripheral 
neuropathy to the service-connected diabetes mellitus.  See 
38 C.F.R. § 3.310.  As such, service connection for 
peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity is 
warranted.

VA has substantially satisfied the duty to notice and assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant given the 
favorable nature of the Board's decision. 


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is granted.

Service connection for peripheral neuropathy of the left 
lower extremity is granted.


______________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


